        Case 1:19-cv-06797-RA-KNF Document 35 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
EFRAIN RESCALVO VAZQUEZ, on                           :
behalf of himself and all other persons
similarly situated,                                   :

                                   Plaintiff,       :

                          -against-                 :             ORDER

WALLY’S DELI & GROCERY CORP.                        :         19-CV-6797 (RA) (KNF)
AND DERHIM NASSER,
                                                    :
                                    Defendants.
-----------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


        On August 28, 2020, the plaintiff’s motion for judgment by default was granted and the

matter referred to the undersigned for an inquest on damages. See Docket Entry No. 32.

Accordingly, IT IS HEREBY ORDERED that:

    (1) on or before September 22, 2020, the plaintiff shall file his proposed findings of fact and

        conclusions of law, accompanied by supporting affidavits and exhibits, setting forth proof

        of his damages, including an affidavit explaining any spreadsheets containing damages

        calculations and the steps taken to calculate damages;

    (2) on or before September 22, 2020, the plaintiff shall serve the inquest submissions he files

        with the court, by personal in-hand tender of process by a process server on the individual

        defaulting defendant and personal service upon the defaulting corporate defendant, as

        provided by New York law governing personal service upon a corporation, and file proof

        of service, as required by Fed. R. Civ. P. 4(l);

    (3) on or before October 6, 2020, the defendants shall serve and file any opposition to the

        plaintiff’s submissions, supported by affidavits and exhibits; and

                                                          1
   Case 1:19-cv-06797-RA-KNF Document 35 Filed 09/08/20 Page 2 of 2




(4) the plaintiff shall serve a copy of this order by personal in-hand tender of process by a

   process server on the individual defaulting defendant and personal service upon the

   defaulting corporate defendant, as provided by New York law governing personal service

   upon a corporation, and file proof of service, as required by Fed. R. Civ. P. 4(l).

Dated:     New York, New York
           September 8, 2020                      SO ORDERED:




                                             2
